— Judgment unanimously reversed and petition granted in accordance with the following memorandum: Petitioner was denied due process of law when his request to be present during the testimony of two inmates called on his behalf at a superintendent’s proceeding was denied without explanation (People ex rel. Selcov v Coughlin, 98 AD2d 733, 735; Matter of Tolden v Coughlin, 90 AD2d 929, 930). Accordingly, all references to the charges should be expunged from petitioner’s institutional records and 60 days lost “good time” restored to petitioner. (Appeal from judgment of Supreme Court, Wyoming County, Wolfgang, J. — art 78.) Present — Hancock, Jr., J. P., Callahan, Denman, Moule and Schnepp, JJ.